DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of Japanese patent application number 2019-074542, filed on April 10, 2019, 2019-090883 filed on May 13, 2019, 2019-098375 filed on May 27, 2019, and 2019-163542 filed on September 9, 2019, have been received and made of record.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on April 8, 2020, May 8, 2020, July 14, 2020, September 8, 2020, December 12, 2020, April 16, 2021, May 20, 2021, January 19, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0006958 to Iwamatsu.
	Regarding claim 1, Iwamatsu teaches an image-capturing apparatus comprising a board (e.g., fig. 1, flexible substrate 8; [0016]) configured to hold an image sensor (e.g., fig. 1, image pickup element 7; [0016], [0022]), a holding member (e.g., fig. 1, shield plate 4; [0019]) configured to hold an optical member (e.g., fig. 1, optical filter 3; [0018]) so as to be insertable into and removable from an optical path (e.g., fig. 1, optical filter 3 can be assembled and disassembled in a manner in which the optical member is removed, as the claim, as currently written, does not further define the status of “so as to be”, and therefore is broad enough to encompass this interpretation), 
the holding member being held between a lens barrel (e.g., fig. 1, lens barrel 2 and base plate 1; [0016]) and the image sensor (e.g., fig. 1), and a sealing member (e.g., fig. 1, rubber 5; [0020]) configured to surround a periphery of a light receiving surface of the image sensor (e.g., fig. 1), the sealing member being provided on a side of the image sensor with respect to the optical member (e.g., fig. 1), wherein the sealing member includes a first sealing portion which contact the board (e.g., figs. 4B and 4C, portion of 
Regarding claim 3, Iwamatsu teaches all the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the sealing member includes a plurality of engaged portions (e.g., figs. 4B and 4C, portions 5h) which engage with a plurality of engaging portions provided on the lens barrel (e.g., figs. 4B and 4C, portions 5h engage with features 1d; [0037]). 
Regarding claim 4, Iwamatsu teaches all the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching wherein at least one of the plurality of engaged portions has an extending portion which extends in an optical axis direction of an image-capturing lens held by the lens barrel (e.g., figs. 4B and 4C, ends of portions 5h), and wherein an end of the extending portion is located outside an end of the lens barrel (e.g., figs. 4B and 4C, portions 5h can be interpreted to be located outside of on internal end of the lens barrel lens barrel, elements 1 and 2, for example where 5h meets element 8 is located outside element 1 at that location). 
Regarding claim 7, Iwamatsu teaches all the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching wherein at least one of the plurality of engaged portions has an extending portion which extends in an optical axis direction of an image-capturing lens held by the lens barrel (e.g., figs. 4B and 4C, ends of portions 5h), and wherein the lens barrel has a concave shape near the extending portion (e.g., fig. 4B, portion of lens barrel, elements 1 and 2, has a concave shape region associated with the central profile, such as near indicators 3, 1b, 5b). 
Regarding claim 8, Iwamatsu teaches all the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the second sealing portion is formed so as to extend in a direction orthogonal to an optical axis direction of an image-capturing lens held by the lens barrel () and has a convex shape toward the optical axis direction, and wherein the second sealing portion contacts the holding member with the second sealing portion being elastically deformed e.g., figs. 4B and 4C, portion of sealing member constituting 5a-5h contacting holding member 4; [0027], elastic force). 
Regarding claim 13, Iwamatsu teaches all the limitations of claim 13 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein in a direction orthogonal to an optical axis direction of an image-capturing lens held by the lens barrel, a thickness of the first sealing portion and a thickness of the second sealing portion are thinner than a thickness of other portions of the sealing member (e.g., fig. 3, relevant portions of sealing member are thinner than another portions 5h of sealing member). 
Regarding claim 14, Iwamatsu teaches all the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the sealing member is an elastic member (e.g., [0020], member 5 is made from an elastic material, such as rubber.)
Allowable Subject Matter
Claims 2, 5, 6, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697